Citation Nr: 1311781	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  05-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a temporary total disability rating based on hospitalization and treatment for a service-connected disability in excess of 21 days.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2006, a RO hearing was held before a Decision Review Officer (DRO) at the RO in December 2006.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claims in July 2011, March 2012 and September 2012, for further development.  

Additionally, it is important to note that the Board has determined that case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and the evidence that shows that the Veteran has also been diagnosed with depression, and anxiety disorder, the Board has characterized the issue on appeal, as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.



REMAND

The Veteran asserts, in essence, that service connection for an acquired psychiatric disorder, to include PTSD, is warranted in this case.  She alleges that she had numerous stressors in service, to include a sexual assault.  

During the Board's most recent remand, the Veteran underwent a VA psychiatric examination in November 2012.  The Veteran had provided stressor information of a sexual assault in service, and participation in Operation Baby Lift and the Mayaguez Incident.  She previously had provided stressor information of viewing a crash site and seeing the decapitation of a female therein.  All of these stressors reportedly occurred in 1975.  

During the VA examination of November 2012, the examiner diagnosed the Veteran with PTSD.  However, she stated that the Veteran's record does not show evidence of a sexual assault and therefore, it is less likely as not that a sexual assault occurred.  As for the other stressors, the examiner stated that if it is determined that the stressors of Operation Baby Lift and the Mayaguez Incident are verified, it is at least as likely as not that the Veteran's PTSD results from an inservice stressor.  

The Board notes that neither the Veteran's service personnel nor treatment records show clear indication that a personal assault occurred.  Recently obtained treatment records do show that while on active duty, the Veteran was treated in the mental health clinic in 1977 from February 1977 to May 1977 for anxiety and depression.  She also was provided medication for these mental health concerns.  

The Veteran's uncorroborated testimony, with respect to her personal assault is not sufficient to verify this stressor set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet.App. 272 (1999).  In any event, the Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on inservice personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  

Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  

In this regard, since there is evidence that the Veteran did receive mental health treatment in service and she has been treated for PTSD for personal assault since service, it is important to attempt to obtain the clinical records of that mental health treatment.  Treatment records in 1977 indicated that the Veteran was nervous, shaky, and had problems at work and home.  These records were not mentioned in connection with the November 2012 VA examination.  The clinicals of these records may also help to corroborate the stressors of the Operation Baby Lift, Mayaguez Incident, and decapitation of a female's head, all stressors that the Veteran claims she witnessed during her active service.  

Additionally, it is important to note that an attempt to verify the aforementioned incidents (Operation Baby Lift, Mayaguez Incident, and decapitation of a female's head) indicated as stressors by the Veteran, was never made in connection with this claim.  The Veteran stated that she reported onsite when a C-5 Galaxy plane crashed in Saigon when the airlift occurred attempting to take infants from Saigon to the United States.  She stated that a Lt. Colonel Ann (last name not known) was the nurse on the flight and she survived the crash and was interviewed.  The Veteran stated that it was her job to take the reports and document what happened.  She stated that she was on location for 3 days.  She believes it occurred in February 1975.  

She also testified that she was connected with the 388th Tactical Fighter Wing Command in 1975 when a helicopter crashed.  She was assigned to make the reports of this crash with a Colonel [redacted] and a photographer by the name of [redacted].  She stated that during this crash, a female's head was decapitated.  She made documentation of the site.  She did not know the name of the female.  

She also testified that she was involved with the Mayaguez Incident at that time.  All of these incidents, Operation Baby Lift, the Mayaguez Incident, and the decapitation of a female's head occurred during the time period of February to November 1975.  

Further, a review of the record reveals that the Veteran is in receipt of Supplemental Security Income benefits.  The Court has held that where there is notice the Veteran is receiving Social Security Administration (SSA) disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); see also Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matters on appeal.  

The claim for a temporary total disability rating based on hospitalization and treatment for a service-connected disability in excess of 21 days is inextricably intertwined with the claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD.  Therefore, further action on this claim must be held in abeyance until final resolution of the psychiatric claim is achieved.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.  Any negative response should be included in the claims file.  

2.  Review the file in detail and prepare a summary of the Veteran's claimed stressors, including those discussed in the body of this remand; specifically, her involvement with Operation Baby Lift, the Mayaguez Incident, and the incident which occurred while she was attached to the 388 Tactical Wing Command and she saw a female whose head had been decapitated.  All of these incidents reportedly occurred between February and November 1975.  The summary and all associated documents should be sent to U.S. Army and Joint Services Records Research Center (JSRRC), Kingman Building, Room 2C08, 7701 Telegraph Road Alexandria, VA 22315-3802.  JSRRC should be requested to provide any information that might corroborate the veteran's alleged in-service stressors.  

The RO/AMC should determine whether any of the Veteran's reported PTSD stressors has been confirmed.  This determination must be in writing and added to the claims folder.

3.  The RO/AMC should attempt to obtain the clinicals of the Veteran's inservice mental health treatment from February to May 1977 and associate the clinicals with the claims folder.  

4.  Thereafter, an addendum should be obtained, if possible, from the examiner who performed the November 2012 VA psychiatric examination.  If that examiner is not available, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her claimed PTSD.  The examiner's attention is directed to the determination from the RO/AMC as to whether any reported PTSD stressor has been confirmed.  All indicated tests and studies are to be performed.  Prior to the review/examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist, if possible) for review of the claim.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, to include any obtained Social Security disability records, mental health clinicals sought on appeal, records of verified claimed stressors from the JSRRC, RO/AMC statement as to verified stressor(s), previously mentioned VA psychiatric treatment reports, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event.  

The VA examiner should specifically determine whether the Veteran's claimed stressor of an inservice sexual assault has been verified.  Thereafter, the VA examiner should confirm whether any claimed stressor which is verified is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

In rendering such determination, the examiner is instructed that the Veteran alleges that she was sexually assaulted in service, participated in the documentation of the Mayaguez Incident, Operation Baby Lift, and decapitation of a female's head, all occurring in 1975.  

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., depressive disorder, anxiety disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric disorder had its onset in-service or is otherwise causally related to the Veteran's service. 

All findings and conclusions requested should be set forth in detail.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  The RO/AMC should readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran and her representative and they should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

